Citation Nr: 0705557	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  04-43 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 





ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
February 1973 and from January 1974 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in May 2006.  


FINDINGS OF FACT

1.  The veteran does not have a skin disability attributable 
to his military service.

2.  Service connection for bilateral knee disability was 
denied by an August 1998 rating decision.  

3.  The evidence received since the August 1998 decision, 
when considered by itself, or in the context of the entire 
record, does not raise a reasonable possibility of 
substantiating the claim of service connection for a 
bilateral knee disability.




CONCLUSIONS OF LAW

1.  The veteran does not have a skin disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a knee 
disability has not been received.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.156(a), 
20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection-Skin Disability

The veteran's service medical records (SMRs), including 
separation examinations dated in February 1973 and June 1975, 
are negative for any treatment, complaints, or diagnosis of a 
skin disability.  

The veteran was afforded a VA examination in February 1976.  
Physical examination revealed that the veteran's skin was 
firm, moist, warm, and elastic.  There were no eruptions, 
petechiae, or undue sensitivity.  He was noted to have 
regular hair distribution and no striae, turgor, or myedema.  
The veteran was noted to have no excess sweating and good 
pigmentation throughout.  No abnormalities were reported.  
The veteran was also noted to have a normal head, face, and 
neck.  

A letter from the Social Security Administration dated in 
March 1998 reveals that the veteran received disability 
benefits due to schizophrenia and other functional psychotic 
disorders.  

Private medical records from G. McHenry, M.D., dated in 
September 1981, Wiggins Clinic dated from February 1968 to 
October 2004, L. Parker, M.D., dated in June 1996, M. 
Patterson, M.D., dated from January 2004 to February 2004, 
J. Rooney, M.D., dated from July 2004 to March 2005, B. 
Blanchard, M.D., dated from January 2004 to March 2005, 
Hattiesburg Clinic dated from April 1994 May 2005, and Stone 
County Hospital dated from March 1977 to September 1998, did 
not reveal any complaints, treatment, or a diagnosis of any 
skin disability.  

Associated with the claims file are VA outpatient treatment 
reports dated from April 1989 to August 2005, which reveal 
that on a problem list printed in March 2004 the veteran was 
noted to have a skin disability (not otherwise specified).  
The veteran was noted to have been prescribed Tretinoin 
topical cream in June 2004.  The records are otherwise 
entirely negative for an exact diagnosis of a skin 
disability.  

The veteran testified at a Board hearing in May 2006.  The 
veteran testified that he had never shaved prior to entering 
into service and when he went to boot camp he was required to 
start shaving.  He said that after he began shaving for four 
or five weeks he developed bumps and ingrown hairs on his 
face.  He said he was given a no-shaving chit all through his 
military service.  He said he was allowed to shave once every 
thirty days and just kept his beard trimmed otherwise.  He 
said he did not shave much after he separated from service 
but he said when he did shave he continued to get the bumps.  
He said he saw a dermatologist at VA in the early 1990s and 
was given a face wash and cream.  He said when the sores got 
too big they had to be lanced. 

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 
(2006).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's SMRs are negative for any treatment or 
complaints of a skin disability or any evidence that the 
veteran was given a no-shaving chit.  The veteran's February 
1973 and June 1975 separation examinations were negative for 
any reference to a skin disability.  The veteran was examined 
by VA in February 1976 at which time the veteran's skin was 
noted to be firm, moist, warm, and elastic.  There were no 
eruptions, petechiae, or undue sensitivity.  He was noted to 
have regular hair distribution and no striae, turgor, or 
myedema.  The veteran was noted to have no excess sweating 
and good pigmentation throughout.  No abnormalities were 
reported.  The veteran was also noted to have a normal head, 
face, and neck.  Private medical records from numerous 
private physicians were negative for any reference to 
complaints or diagnosis of a skin disability.  VA outpatient 
treatment reports printed in March 2004 refer to a skin 
disability but the records are silent for a specific 
diagnosis.  The records do not indicate that the veteran's 
unspecified skin disability was related to his military 
service.  There is no competent evidence to indicate that any 
current skin disability is related to service.  In light of 
absence of any objective evidence to establish a link between 
any current skin disability and the veteran's military 
service, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a skin disability.  

The Board notes that the veteran has alleged that he has a 
skin disability related to service.  While the veteran is 
capable of providing information regarding symptoms he has 
experienced since service, or the current condition of his 
skin, as a layperson, he is not qualified to offer medical 
opinions, such as diagnoses or medical nexus opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
finds that the absence of diagnosis during service, including 
at the time of his separation from service, and for so many 
years since service is of greater evidentiary weight-greater 
than the veteran's report of a skin disability in service and 
continued symptoms.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a skin disability.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002 and Supp. 2005); 38 C.F.R. § 3.102 (2006).

New and Material Evidence-Knee Disability

The veteran originally filed a claim of entitlement to 
service connection for bilateral knee disability in August 
1998.  The claim was denied by way of an August 1998 rating 
decision.  The veteran did not initiate an appeal and the 
decision consequently became final.  See 38 C.F.R. §§ 20.302, 
20.1103 (2006).  As a result, a claim of service connection 
for knee disability may now be considered on the merits only 
if new and material evidence has been received since the time 
of the last prior adjudication.  38 U.S.C.A. § 5108 (West 
2002 and Supp. 2005); 38 C.F.R. § 3.156 (2006); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Barnett at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2006), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 1998 
decision included the veteran's SMRs, VA outpatient treatment 
reports dated from December 1980 to March 1998, VA 
examinations dated in February 1976, April 1981, November 
1996, and April 1998, a letter from Social Security dated in 
March 1998, a letter from Dr. McHenry dated in September 
1981, treatment reports from Wiggins Clinic dated from 
February 1968 to November 1997, a November 1996 x-ray report 
from Singing River Radiology Group, and a private treatment 
report from Dr. Parker dated in June 1996.  

The SMRs reveal that the veteran was noted to have complaints 
of right knee pain three weeks in duration in December 1972.  
The veteran's February 1973 and June 1975 separation 
examinations were negative for findings or diagnoses of any 
knee disability. 

The February 1976 VA examination revealed no complaints of a 
knee disability.  The veteran was noted to have a firm and 
steady gait, good balance, no limp, no walking aid, no brace, 
and no personal attendant.  

An April 1981 VA examination was negative for any reference 
to a knee disability.  

The September 1981 letter from Dr. McHenry did not contain 
any reference to the veteran's knees. 

VA outpatient treatment reports revealed complaints of knee 
pain in November 1992.  

The June 1996 medical report from Dr. Parker revealed that 
the veteran was in no acute distress.  He was noted to have 
good range of motion in his bilateral knees.  

The November 1996 VA examination revealed complaints of 
bilateral knee pain, worse on the left.  The veteran 
described recurrent pain in both knees with occasional 
swelling.  He said walking increased his left knee pain and 
that squatting and climbing stairs exacerbated the pain.  He 
said his knees gave way.  The examiner said there was no 
history of injury to the veteran's knees.  Examination of the 
veteran's knees revealed mild pain and popping on range of 
motion testing.  No redness, heat, or swelling was noted.  
The veteran was noted to have tenderness to palpation about 
the patellofemoral joint and pain with patella compression.  
No instability was noted.  The examiner diagnosed the veteran 
with bilateral chondromalacia patella with possible loose 
body in the left knee by history.  

The November 1996 x-ray report from Singing River Radiology 
Group revealed tri-compartmental degenerative changes present 
in the veteran's bilateral knees, slightly more prominent on 
the left.  A calcified or ossified joint mouse within the 
left knee suprapatellar bursa was noted to be present.  No 
fracture or acute abnormalities were present.  

Treatment reports from Wiggins Clinic dated from February 
1968 to November 1997 revealed complaints of knee pain in 
August 1977 for which an ace bandage was prescribed.  The 
veteran was noted to have pain on rotation of his knees in 
April 1996.  He was diagnosed with osteoarthritis.  The 
veteran was noted to have tenderness and edema of both knees 
in September 1997 and multiple joint tenderness in November 
1997.  

The March 1998 letter from Social Security revealed that the 
veteran was in receipt of disability benefits due to 
schizophrenia and other functional psychotic disorders.  

The April 1998 VA examination revealed complaints of chronic 
aches and pain in the veteran's knees.  The veteran's posture 
was noted to be normal but his gait was slow due to knee 
problems, and he was noted to ambulate with a walking cane.  

The veteran submitted an application to reopen his claim for 
service connection in February 2004.  Evidence received since 
the August 1998 rating decision consists of private treatment 
reports from Stone County Hospital dated from March 1977 to 
September 1998, VA outpatient treatment reports dated from 
April 1998 to August 2005, private treatment reports from Dr. 
Patterson dated from January 2004 to February 2004, private 
treatment reports from Dr. Rooney dated from July 2004 to 
March 2005, private treatment reports from Wiggins Clinic 
dated from December 1997 to October 2004, private treatment 
reports from Dr. Blanchard dated from January 2004 to March 
2005, private treatment reports from Hattiesburg Clinic dated 
from April 1994 to March 2005, and the veteran's testimony 
from a May 2006 Travel Board hearing.

The private treatment reports from Stone County Hospital are 
new in that they were not of record before; however, they are 
not material.  The records included an August 1977 x-ray 
report of the veteran's left knee.  The veteran was noted to 
have Pellegrini-Stieda disease secondary to old torn medial 
collateral ligament with a spur into the patellar ligament 
probably due to old trauma.  His joint space was noted to be 
okay.  

The VA treatment reports are new in that they were not of 
record before; however, they are not material.  The VA 
treatment reports reveal complaints of chronic pain in the 
veteran's knees in February 2004, June 2004, and July 2005.  

The private treatment reports from Dr. Patterson are new in 
that they were not of record before; however, they are not 
material.  The treatment reports are negative for any 
treatment, complaints, or diagnosis of a knee disability.  

The private treatment reports from Dr. Rooney are new in that 
they were not of record before; however, they are not 
material.  The records reveal complaints of bilateral knee 
pain in July 2004.  A July 2004 x-ray of the veteran's right 
knee revealed degenerative changes around the right knee.  
The bones of the knee were noted to have no evidence of acute 
fracture or dislocation.

The private treatment reports from Wiggins Clinic are new in 
that they were not of record before; however, they not 
material.  The treatment reports reveal complaints of right 
knee pain following a motor vehicle accident in October 2004.  

The private treatment reports from Dr. Blanchard do not 
reveal any complaints related to the veteran's knees.  

The private treatment reports from Hattiesburg Clinic are new 
in that they were not of record before; however, they not 
material.  The treatment reports reveal complaints of 
multiple joint pain and contain a diagnosis of osteoarthritis 
but the records do not specifically reference the veteran's 
knees.  

The veteran's May 2006 testimony is new, but it is not 
material.  He testified that during a run in service a man 
running behind him stepped on his heel and the veteran said 
he fell and was trampled.  He testified that he had trouble 
with both knees following that incident.  He said he was also 
required to jump out of helicopters wearing all of his gear.  
He said he was treated with salve and whirlpool therapy.  He 
said he attempted to seek treatment at VA soon after service 
but was waiting for a referral.  The veteran said he was 
finally examined by VA and was told that he had fluid on his 
knee.  He said he currently may need surgery on his knees.  
He said his left knee occasionally slipped out of joint.  He 
said both of his knees give out, resulting in falls.  

As noted above, the newly received evidence is not material.  
This is so because the evidence received since August 1998 
does not raise a reasonable possibility of substantiating the 
veteran's claim.  The veteran's claim was denied in August 
1998 because the RO found that the veteran had one complaint 
of right knee pain in service and no complaints of left knee 
pain in service.  The RO said the service medical records did 
not contain a diagnosis of any chronic knee disability.  The 
RO noted that the veteran's February 1976 VA examination was 
negative for complaints or findings of a knee disability.  VA 
outpatient treatment reports revealed complaints of knee pain 
but no diagnosed knee disability related to service.  
Finally, the RO said the veteran had complaints of knee pain 
at his April 1998 VA examination but no diagnosed disability.  

Since the August 1998 denial, the veteran provided private 
medical records, VA outpatient treatment reports, and 
testimony at a Travel Board hearing.  None of the newly 
received records provides a nexus between the veteran's 
current problems and his military service.  In other words, 
the newly received evidence merely shows that the veteran has 
had post-service complaints of knee pain and various post-
service diagnoses.  At the time of the August 1998 denial the 
veteran had a diagnosis of chondromalacia patella of both 
knees, which was diagnosed at his VA examination in November 
1996.  He has also had arthritis diagnosed.  There was no 
opinion evidence linking the veteran's knee disability to his 
time in service.  Consequently, the new evidence falls short 
of raising a reasonable possibility of substantiating the 
claim-it merely shows that the veteran had post-service 
problems, something already shown in 1998.  The Board notes 
that the records from Stone County Hospital dated in August 
1977 include a diagnosis of Pellegrini-Stieda disease 
secondary to old torn medial collateral ligament with a spur 
into the patellar ligament probably due to old trauma.  
However, at the VA examination in February 1976 the veteran 
was noted to have no complaints of a knee disability.  He was 
noted to have a firm and steady gait, good balance, no limp, 
no walking aid, no brace, and no personal attendant.  
Further, the veteran's service medical records do not include 
any complaints of a left knee disability.  To substantiate a 
claim of service connection, there must be some nexus between 
current disability and military service.  Without some 
evidence tending to prove such a nexus, or show that the 
veteran had degenerative changes of the knees within a year 
of the veteran's separation from service, see 38 C.F.R. 
§§ 3.307, 3.309, the information received since the prior 
final denial may not be considered new and material evidence.  
In the absence of new and material evidence, the veteran's 
claim is not reopened.

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2005).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2005).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2005).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

There is no evidence or information needed to complete the 
veteran's application.  The veteran has submitted the 
necessary evidence to show that he is seeking to reopen a 
previously denied claim of service connection for bilateral 
knee disability and establish service connection for a skin 
disability  

The veteran submitted his current claim in February 2004.  
The RO wrote to the veteran in March 2004 and notified him of 
the evidence/information needed to substantiate his claims.  
He was told what VA would do in the development of his claim 
and what he should do to support his contentions.  The 
veteran was specifically informed that he needed to submit 
new and material evidence for his claim for service 
connection for knee disability.  He was informed that new 
evidence means evidence submitted for the first time and 
material evidence is evidence that relates to an 
unestablished fact necessary to substantiate the claim.  He 
was also instructed as to the basis of the prior denial and 
what was required to substantiate an underlying claim of 
service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, the veteran was told of 
the criteria used to award disability ratings and the 
criteria for assigning an effective date in an August 2006 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  (No such issue is now before the Board, so any 
defect regarding notice of a rating or an award of an 
effective date need not be remanded in order for the Board to 
adjudicate the question of service connection or the question 
of whether new and material evidence has been received to 
reopen a claim of service connection.)  

In regard to the application to reopen the claim of service 
connection for knee disability, given that new and material 
evidence has not been received, the Board finds that VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R § 3.159(c)-(e) (2006).  This 
is especially so given that the Board does not have 
jurisdiction to act further with respect to this claim, at 
least not until new and material evidence is received.  
Barnett, supra.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA treatment reports, and 
private treatment reports.  The veteran has not alleged that 
there is any outstanding evidence that would support his 
contention that service connection for skin disability should 
be granted.  As for whether further action should have been 
undertaken by way of obtaining additional medical opinion on 
the questions of whether any skin disability is traceable to 
military service, the Board notes that such development is to 
be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2006).  In this case, 
the veteran has had post-service treatment for a skin 
disability, but there is no indication, except by way of 
unsupported allegation, that he has a skin disability that 
may be associated with military service.  Consequently, given 
the standard of the new regulation, the Board finds that VA 
did not have a duty to assist that was unmet.


ORDER

Entitlement to service connection for a skin disability is 
denied.  

The application to reopen a claim of service connection for 
knee disability is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


